Citation Nr: 0417469	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-28 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased rating for multiple 
sclerosis, currently rated as 30 percent disabling.

2.  Entitlement to total compensation rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The appellant served on active military service as defined by 
38 C.F.R. § 3.6(a) (2003) in the National Guard from July 
1991 to February 1992.  This matter comes to the Board of 
Veterans' Appeals (Board) from an April 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

REMAND

The appellant's accredited representative on appeal has 
pointed out that the VA doctor who conducted the July 2003 
neurological examination did not review the appellant's 
medical records as part of her compensation examination.  In 
this case where there is evidence that the appellant's 
condition is apparently subject to periods of exacerbation 
and remittance, the Board is of the opinion that a complete 
review of all medical records is especially important in 
determining the nature and severity of her service-connected 
multiple sclerosis.  The appellant's representative has also 
asked for consideration of additional (separate) disability 
ratings for neurological impairment of the upper extremities, 
lower extremities, and a neurogenic bladder.  (The recent 
examination noted diffuse numbness throughout the body.)  The 
Board concurs that a more complete assessment after review of 
the entire record would be beneficial.  Accordingly, the case 
is remanded to the RO via the Appeals Management Center, in 
Washington, DC, for the following action:

1.  The RO should arrangements for the 
claims folder to be forwarded to the 
examiner who conducted the July 2003 VA 
neurological examination (or a suitable 
substitute if that examiner is not 
available).  The examiner should prepare 
an addendum to the examination report, 
reflecting that a review of the 
appellant's medical records was made.  
The addendum report should identify all 
neurological impairment of any peripheral 
nerves as the result of the appellant's 
multiple sclerosis.  The examiner should 
specifically identify the radicular nerve 
group involved and characterize the 
impairment as "mild," "moderate," or 
"severe," and describe how the 
condition is manifest during any period 
of increased symptoms.  The examiner 
should state whether the appellant has a 
neurogenic bladder as the result of her 
multiple sclerosis.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that the veteran's 
service-connected disabilities (which 
also include "status post non-displaced 
distal fibular fracture" rated 10 
percent disabling, and "minimal 
refractive error, consistent with 
multiple sclerosis" rated 10 percent 
disabling) render her unable to secure or 
follow a substantially gainful 
occupation.  All indicated testing should 
be performed.  The rationale for all 
opinions expressed and conclusions 
reached should be set forth.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
appellant's claim.  If any benefit sought 
continues to be denied, the RO should 
issue a Supplemental Statement of the 
Case to the appellant and her 
representative and afford them an 
opportunity to respond thereto.  
Thereafter, if indicated, the case should 
be returned to the Board for the purpose 
of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board o for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


